Citation Nr: 1019503	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision, issued 
in May 2008, in which the RO, in pertinent part, granted the 
Veteran's claim for service connection for hearing loss and 
assigned a noncompensable evaluation effective October 4, 
2007.  The Veteran perfected an appeal with respect to the 
rating evaluation assigned.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDING OF FACT

The results of the March 2008 VA audiological examination 
shows that the Veteran has had no worse than Level I hearing 
impairment in his right ear and Level I hearing impairment in 
his left ear.


CONCLUSION OF LAW

The criteria for compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2009).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The RO's December 2007 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above, including informing 
the Veteran to provide any evidence in his possession that 
pertains to the claim, consistent with the law in effect at 
that time.  This notification would also apply to the 
"downstream" issue of entitlement to an earlier initial 
disability rating and effective date.  See VAOPGCPREC 8-03.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records and results from a VA examination have been obtained.  
The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claims decided herein has been consistent with these 
provisions.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) now provide that, when the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

III.  Analysis

After a review of the medical evidence, the Board finds that 
the Veteran's bilateral hearing loss does not warrant a 
compensable rating.  The pertinent medical evidence of record 
consists of VA audiological examination conducted in March 
2008.  

At the Veteran's March 2008 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
40
50
33
LEFT
15
25
40
50
33

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  

Applying the findings of the March 2008 VA audiological 
examination to the rating criteria for hearing impairment, 
the Board concludes there is no basis for a compensable 
rating.  The results of the 2008 audiological examination 
show the Veteran's right ear had an average puretone 
threshold of 33 and 100 percent speech recognition; his left 
ear had an average puretone threshold of 33 and 100 percent 
speech recognition. This, in turn, correlates to Level I 
hearing loss in the right ear and Level I in the left ear 
under Table VI, warranting a noncompensable rating under 
Table VII.  

In determining the above rating, the Board has engaged in, as 
it must, a "mechanical," objective application of the 
numerical data generated from the Veteran's audiological 
examinations.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  In this regard, the Board exercises no 
discretion, and simply must apply the test score numbers to 
the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
Lendenmann, 3 Vet. App. at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a) (2009).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Board finds that the VA audiologist 
provided such a description here.  The VA examiner's report 
notes that the Veteran has trouble with background noise, 
crowds, etc.  This indicates that the examiner did elicit 
information from the Veteran concerning the functional 
effects of his disability.  That is all the applicable 
regulatory provisions require.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  Moreover, even if the audiologist's description of the 
functional effects of his hearing disability was somehow 
defective, the Veteran has not identified any evidence in the 
record indicating that a referral for an extraschedular 
rating is warranted.  The Veteran bears the burden of 
demonstrating on appeal any prejudice caused by a deficiency 
in an examination, and he has failed to do so in every 
respect here.  See Marciniak v. Brown, 10 Vet.App. 198, 201 
(1997) (stating that the appellant must allege "with 
specificity any prejudice" that results from an alleged 
procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 
216-17 (2007) (concluding that the essential fairness of the 
adjudication was not affected by VA's failure to obtain 
service medical records).  The Court, therefore, holds that 
the Veteran's March 2008 audiological examination was 
adequate for rating purposes.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial compensable rating on an 
extraschedular basis.  See § 3.321(b) (1).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


